               Case 2:20-cv-11631-RGK-MRW Document 20 Filed 08/11/21 Page 1 of 4 Page ID #:186



                          1    DAVID TIBOR, BAR NO. 230563
                               David@tiborlaw.com
                          2    THE TIBOR LAW FIRM, APC
                               27200 Agoura Road, Suite 101
                          3    Agoura Hills, Ca 91301                               JS-6
                               Telephone: 818.312.1529
                          4
                               Attorneys for Plaintiff
                          5    KIMOJI BROWN
                          6
                               Jon G. Miller, Bar No. 150702
                          7    jmiller@littler.com
                               Sara Zimmerman, Bar No. 300549
                          8    szimmerman@littler.com
                               LITTLER MENDELSON P.C.
                          9    18565 Jamboree Road
                               Suite 800
                          10   Irvine, California 92612
                               Telephone: 949.705.3000
                          11   Fax No.:      949.724.1201
                          12   Attorneys for Defendant
                               CAL CLOSETS RETAIL, INC.
                          13
                          14                         UNITED STATES DISTRICT COURT
                          15                        CENTRAL DISTRICT OF CALIFORNIA
                          16
                          17   KIMOJI BROWN, an individual,            Case No. 2:20ícví11631 RGK
                                                                                 (MRW)
                          18                   Plaintiff,
                                                                       ORDER GRANTING
                          19         v.                                STIPULATION OF DISMISSAL
                                                                       WITH PREJUDICE
                          20   CAL CLOSETS RETAIL, INC., a
                               Delaware corporation; and, DOES 1-50,
                          21   inclusive,
                          22                   Defendant.
                          23
                          24
                          25
                          26
                          27
                          28
LITTLER MENDELSON P.C.
    18565 Jamboree Road
           Suite 800
                                                                            ORDER GRANTING STIPULATION OF
      Irvine CA 92612
        949.705.3000                                                          DISMISSAL WITH PREJUDICE
               Case 2:20-cv-11631-RGK-MRW Document 20 Filed 08/11/21 Page 2 of 4 Page ID #:187



                          1                                            ORDER
                          2             Based on the Joint Stipulation filed concurrently herewith and good cause
                          3    appearing, IT IS HEREBY ORDEREED that the case Kimoji Brown v. Cal Closets
                          4    Retail, Inc.; and Does 1 through 20, inclusive, Case No. 2:20-cv-11631 RGK
                          5    (MRW) is dismissed with prejudice. Each party is to bear its own respective
                          6    attorneys’ fees and costs. All pending proceedings are further vacated and no
                          7    further proceedings shall take place.
                          8
                          9             IT IS SO ORDERED.
                          10
                          11
                          12 DATED: August 11                   _, 2021
                          13
                          14
                          15                                               HONORABLE R. GARY KLAUSNER
                                                                            United States District Judge
                          16
                          17
                          18
                          19
                               4824-2908-2353.2 / 104032-1012
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
LITTLER MENDELSON P.C.
                                                                                      ORDER GRANTING STIPULATION OF
                                                                          2
    18565 Jamboree Road
           Suite 800
      Irvine CA 92612
        949.705.3000                                                                       DISMISSAL WITH PREJUDICE
                   Case 2:20-cv-11631-RGK-MRW Document 20 Filed 08/11/21 Page 3 of 4 Page ID #:188



                    1                                       PROOF OF SERVICE
                    2
                                   I am employed in the County of Orange, State of California. I am over the age
                    3       of 18, and not a party to the within action. My business address is 18565 Jamboree
                            Road, Suite 800, Irvine, California 92612.
                    4

                    5             On August 10, 2021, I served the foregoing document(s) described as:

                    6             ORDER GRANTING STIPULATION OF DISMISSAL WITH
                    7             PREJUDICE
                    8       on the interested parties by placing տ the original [or] ցa true copy thereof տto
                    9       interested parties as follows [or] ցas stated on the below service list:
                   10                          David F. Tibor
                   11                          THE TIBOR LAW FIRM, A.P.C.
                                               27200 Agoura Road, Suite 101
                   12                          Calabasas, CA 91301
                   13                          Tel: 818-312-1529
                                               Fax: 818-918-4601
                   14
                                               Email: david@tiborlaw.com
                   15
                                               Attorney for Plaintiff, KIMOJI BROWN
                   16

                   17       as follows:
                                          BY MAIL (FRCP 5(b)(1)(C)): I am readily familiar with the firm’s
                   18                     practice of collection and processing correspondence for mailing with the
                   19                     U.S. Postal Service. Under that practice such envelope(s) is deposited
                                          with the U.S. postal service on the same day this declaration was
                   20
                                          executed, with postage thereon fully prepaid at 18565 Jamboree Road,
                   21                     Suite 800, Irvine, California, 92612, in the ordinary course of business.
                   22                     BY OVERNIGHT DELIVERY (FRCP 5(b)(1)(F)): I am readily
                   23                     familiar with the firm’s practice of collection and processing items for
                                          delivery with Overnight Delivery. Under that practice such envelope(s)
                   24                     is deposited at a facility regularly maintained by Overnight Delivery or
                   25                     delivered to an authorized courier or driver authorized by Overnight
                                          Delivery to receive such envelope(s), on the same day this declaration
                   26                     was executed, with delivery fees fully provided for at 18565 Jamboree
                   27                     Road, Suite 800, Irvine, California 92612, in the ordinary course of
                                          business.
                   28
LITTLER M EN            .
    18565 Jam
           Suite
      Irvine C
        949.70
                   Case 2:20-cv-11631-RGK-MRW Document 20 Filed 08/11/21 Page 4 of 4 Page ID #:189



                    1                           BY PERSONAL SERVICE (FRCP 5(b)(1)(B)(i)): I caused said
                    2                           documents to be served by having a professional messenger service,
                                                __________________, personally deliver them to the person(s) at the
                    3                           address(es) noted above. (A confirmation document of the professional
                    4                           messenger service will be retained in our office.)

                    5                           BY FACSIMILE (FRCP 5(b)(1)(E)): Pursuant to FRCP 5(b)(1)(E), on
                                                __________, at approximately __________ I served the above stated
                    6                           document by facsimile from the facsimile machine of Littler Mendelson whose
                    7                           phone number is (949) 724-1201 to the addressee(s) at the facsimile numbers
                                                as stated above. The facsimile machine used complies with CRC Rule
                    8                           2.306(h). Pursuant to CRC Rule 2.306(h) the transmission by facsimile was
                                                reported as complete and without error.
                    9

                   10              :            BY ELECTRONIC MAIL WHERE INDICATED: Pursuant to
                                                FRCP 5(b)(2)(E), I served the foregoing document(s) described by
                   11                           emailing to it each of the aforementioned electronic mail addresses and
                   12                           the transmission was reported as complete and without error. My email
                                                address is mamendoza@littler.com.
                   13
                                                BY NOTICE OF ELECTRONIC FILING, which is a notice
                   14
                                                automatically generated by the CM/EF system at the time the
                   15                           document(s) listed above was filed with this Court, to lead counsel listed
                   16
                                                by CM/ECF as “ATTORNEY TO BE NOTICED.”

                   17                          I hereby certify that I am employed in the Office of a member of the Bar
                   18       of this Court at whose direction the service was made.
                   19                          Executed on August 10, 2021, at Irvine, California.
                   20

                   21                                                              /s/ Mary Ann Mendoza
                   22
                                                                                   Mary Ann Mendoza
                            4823-0408-4181.1 / 104032-1012

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER M EN            .
    18565 Jam
           Suite
      Irvine C
        949.70
                                                                             -2-
